Citation Nr: 1233087	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 25, 1997, for a grant of service connection for an acquired psychiatric disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Appeals Management Center in Washington, DC.

In December 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  A June 1988 rating decision denied service connection for an acquired psychiatric disability.  The Veteran was advised of that denial and his appeal rights later that month.  No correspondence was received from him within the following year. 

2.  A May 1995 rating decision denied reopening the claim for service connection for an acquired psychiatric disability.  The Veteran was advised of that denial and his appeal rights in June 1995.  No correspondence was received from him within the following year. 

3.  On August 25, 1997, the Veteran informally submitted an application to reopen his claim for service connection for an acquired psychiatric disability.  



CONCLUSIONS OF LAW

1.  The June 1988 rating decision that denied service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2011). 

2.  The May 1995 rating decision that denied reopening the claim for service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2011). 

3.  There is no legal entitlement to an effective date earlier than August 25, 1997, for the award of service connection for an acquired psychiatric disability, to include paranoid schizophrenia.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(b), (q), (r) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an effective date earlier than August 25, 1997 for the award of service connection for an acquired psychiatric disability.  He alleges that the effective date for his service-connected acquired psychiatric disability should be November 5, 1987, the date the Veteran first submitted a formal claim for an acquired psychiatric disability.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim is reopened based on the submission of new and material evidence, and that evidence was received after the appeal period for the prior disallowance, then the effective date is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).  

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a); see Brannon v. West, 12 Vet. App. 32, 34 (1998).

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).

Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The issue of CUE (which must be specific) has not been raised in this claim.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

Historically, the Veteran submitted a claim for service connection for an acquired psychiatric disability in November 1987.  That claim was denied in a June 1988 rating decision and the Veteran did not appeal that decision.  The notice letter, dated later that month, indicated that the appeal rights were on the reverse of the letter.  No correspondence was received from him within the following year. 

In January 1995, the Veteran submitted an informal application to reopen his claim for an acquired psychiatric disability and that claim to reopen was denied in a May 1995 rating decision.  The Veteran was advised of that denial and his appeal rights in June 1995.  The notice letter states that VA Form 4107 was attached, which is the notice of appeal rights, and there is a presumption that such form was attached as VA's normal practice.  No correspondence was received from him within the following year. 

There was no further correspondence from the Veteran from May 1995 until August 1997 when he submitted another informal application to reopen his claim for an acquired psychiatric disability.  His claim to reopen was denied in an August 1998 rating decision, which the Veteran appealed.  In a March 2005 decision, the Board reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disability and remanded the claim for appropriate notice and a VA psychiatric examination.  Pursuant to the Board remand, the Veteran was awarded service connection for an acquired psychiatric disability, to include paranoid schizophrenia, effective the date the RO received the application to reopen the claim, August 25, 1997.

Based on the above, the Board finds that the proper effective date for the grant of service connection for the Veteran's acquired psychiatric disability is August 25, 1997, the date of receipt of the informal claim to reopen.  38 C.F.R. § 3.400(q).  Simply stated, the Board is bound by the law.  As noted above, the law provides that the earliest possible effective date for the grant of service connection on a claim to reopen may be the date the claim is received or the date entitlement arose, whichever is later.  The record clearly reflects that the Veteran's application to reopen a claim of entitlement to service connection for an acquired psychiatric disability was received on August 25, 1997.  Prior to that time, the earlier claims were the subject of final rating decisions in 1988 and 1995.

While the Board is certainly sympathetic to the Veteran's argument, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); see Harvey v. Brown, 6 Vet. App. 416 (1994).  Therefore, the Board has no option but to decide this claim in accordance with the applicable law.  In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the Veteran's claim must be denied for lack of legal merit.  

In the alternative, the Veteran has argued that he is entitled to an earlier effective date because he was not aware of his appellate rights with respect to the June 1988 RO rating decision and that his acquired psychiatric disability precluded him from understanding his rights at that time.  As to whether he was aware of his appeal rights, the 1988 and 1995 notice letters show he was provided his appellate rights.  He has not alleged that he did not receive either notice letter.  However, based on his argument that he did not understand his rights, the Board has considered the doctrine of equitable tolling.

The application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. 

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) held that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct" but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by 38 U.S.C.A. § 5110 are not statutes of limitation.

Therefore, the controlling case law, Andrews (Holly) v. Principi, 351 F.3d 1134 (Fed. Cir. 2003), is that equitable tolling does not apply to 38 U.S.C.A. § 5110.  As the effective date established for the Veteran's acquired psychiatric disability was based on § 5110, the Board must continue to deny this appeal even with this additional consideration.  Another, more recent decision of the Federal Circuit also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110.  See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Accordingly, the Veteran's equitable tolling argument must fail on this basis because he is asking the Board to "waive the express statutory requirements for an earlier effective date", which it cannot do.  See Edwards, 22 Vet. App. at 36- 37, quoting Andrews, 351 F.3d at 1138.  Thus, the doctrine of equitable tolling is not for application in this case.

Indeed, the Veteran has essentially argued that he did not file a notice of disagreement to the June 1988 rating decision because of his psychiatric disability which caused confusion and a lack of understanding of his appellate rights.  Although the doctrine of equitable tolling is an evolving area of VA jurisprudence, current jurisprudence appears to indicate that the time period for filing a notice of disagreement is also not subject to equitable tolling. 

In Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197, 1198 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, 551 U.S. 205 (2007).  For the reasons set forth below, the Board concludes that the requirement that a claimant file a timely notice of disagreement is a jurisdictional predicate to the Board's adjudication of a matter. 

In this regard, the Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.101, 20.200 (2011). 

A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing a notice of disagreement.  38 U.S.C.A. § 7105(a) (West 2002).  The statute provides that the notice of disagreement "shall" be filed within one year of the mailing of notification of the unfavorable decision.  38 U.S.C.A. § 7105(b)(1) (West 2002).  The statute further provides that if the claimant does not file a notice of disagreement within the one-year period, the decision "shall become final."  Id.  If a timely notice of disagreement is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished in accordance with 38 U.S.C.A. § 7105(d)(3) (West 2002). 

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a notice of disagreement was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: "notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination," and "[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.").  In light of the Court's discussion in Percy, the Board finds that the filing of a notice of disagreement is jurisdictional and thus not subject to the equitable tolling doctrine.  For the reasons discussed above, therefore, the Board finds no basis upon which to assign an effective date earlier than August 25, 1997, based on the Veteran's implied equitable tolling arguments.

Even assuming, arguendo, that equitable tolling was available to the Veteran, an earlier effective date would remain unwarranted.

According to Barrett, mental illness could justify equitable tolling and the generalized standards should govern claims of mental incompetence.  To obtain the benefit of equitable tolling, a Veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  See Barrett v. Principi, 363 F.3d 1316 (2004), citing Melendez-Arroyo v. Cutler-Hammer de P.R., Co., 273 F.3d 30, 37 and Smith-Haynie v. Dist. of Columbia, 155 F.3d 575, 580.

Reviewing the Veteran's psychiatric evaluation in March 1988, the examining physician indicated that the Veteran was alert and fully oriented.  His thought process was coherent without loose associations.  The Veteran also stated that he did not have trouble concentrating.  His judgment was fair to good and he had moderate incapacity.  At that time, he was diagnosed with recurrent depressions.

Based on the above, the Board does not find that the Veteran's psychiatric disability, in March 1988, rendered him incapable of rational thought or deliberate decision making, incapable of handling his own affairs, or unable to function in society.  The fact that the Veteran was unable to maintain long-term employment does not rise to the high level of psychiatric impairment as required by Barrett.  As such, equitable tolling, if it was available to the Veteran, would not be warranted.

In short, August 25, 1997 is the proper effective date for the grant of service connection for an acquired psychiatric disability, to include paranoid schizophrenia.  This is based upon the date of receipt of the claim to reopen in August 1997.  The June 1988 and May 1995 RO rating decisions were not timely appealed and are final.  No communication between May 1995 and August 1997 can be construed as a claim to reopen which was not acted upon by VA.  The preponderance of the evidence is against the claim for an earlier effective date.  There is no doubt to be resolved and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As discussed above, however, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426  (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Regardless, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in March 2005 and March 2006 letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims file contains the Veteran's service treatment records and post-service treatment, as well as the Veteran's own statements in support of his claims.  The Board has reviewed the Veteran's statements and evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  The Veteran was afforded a meaningful opportunity to participate in the adjudication of the claim and was provided the opportunity to present pertinent evidence and testimony during the December 2011 hearing before the undersigned.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to an effective date earlier than August 25, 1997, for a grant of service connection for an acquired psychiatric disability, to include paranoid schizophrenia is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


